UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7482


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

UJIMA CRUDUP, a/k/a Oo, a/k/a Uji,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:11-cr-00052-AWA-LRL-2)


Submitted: May 19, 2021                                           Decided: May 28, 2021


Before GREGORY, Chief Judge, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ujima Crudup, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ujima Crudup appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We have reviewed the record and

find no abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021).

Accordingly, we affirm for the reasons stated by the district court. United States v. Crudup,

No. 4:11-cr-00052-AWA-LRL-2 (E.D. Va. Sept. 23, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2